EX PARTE QUAYLE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Drawings
Figures 15 to 18 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP §608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  The replacement sheets should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.
Applicant’s Specification, ¶[0003] - ¶[0009], describes Figures 15 to 18 as ‘Background Art’ corresponding to Non-Patent Document 1.  Figures 15 to 18, then, represent prior art.   
The drawings are objected to because they have several informalities:
In Figure 5, ‘classification unit 18’ includes the letter ‘n’ on the line after ‘classificatio’.  The drawing should be amended so that these are on the same line to properly include the word ‘classification’.
In Figure 6, ‘convolutional layers’ splits the word ‘convolutional’ into ‘convolu’ on one line and then ‘tional’ on the next line.  The drawing should be amended so that these are on the same line to properly include the word ‘convolutional’.
In Figure 6, ‘fully connected layers’ splits the word ‘connected’ into ‘connecte’ on one line and then ‘d’ on the next line.  The drawing should be amended so that these are on the same line to properly include the word ‘connected’.
In Figure 14, ‘communication interface 117’ splits the word ‘communication’ into ‘communicati’ on one line and then ‘on’ on the next line.  The drawing should be amended so that these are on the same line to properly include the word ‘communication’.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Lexical Analysis Training of Convolutional Neural Network by Windows of Different Lengths with Matrix of Semantic Vectors
The disclosure is objected to because of the following informalities:
In ¶[0018], “FIGS. 1 to 17” appears that it should be “FIGS. 1 to 18” or “FIGS. 1 to 14” as there are eighteen figures including fourteen figures that are not prior art.  
Appropriate correction is required.

Claim Objections
Claims 6 to 10 are objected to because of the following informalities:  
Claim 6 sets forth a limitation of generating a plurality of training matrices “and a respective semantic vectors”, which should be “a respective semantic vector” or “respective semantic vectors”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1 to 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 1, 6, and 11 appear allowable because the prior art of record does not disclose or reasonably suggest an information processing method comprising acquiring a training text and position information indicating a position, in the training text, of a word relating to specific event information, and generating a training word string given, for every word, position information indicating a position of the word in the training text and a label indicating whether the word corresponds to the word relating to the event information, by performing lexical analysis of the training text, generating a plurality of training word groups respectively corresponding to a plurality of windows of different lengths centering on a word targeted for detection and constituted by a plurality of words, by extracting a word in each position with each of the plurality of windows, while shifting, one word at a time from a head to an end of the training word string, a position of a set of windows constituted by the plurality of windows, in the training word string, generating, for each of the plurality of training word groups, a plurality of training matrices in which a plurality of words of the training word string and a respective semantic vectors of the plurality of words are associated, by associating the semantic vector of each of the plurality of words, generated using a dictionary model set in advance, with each word of the plurality of training word groups, calculating, for a word of each position of the training word string, a probability of the word corresponding to the word relating to the specific event information, using the plurality of training matrices and a determination model that uses a convolutional neural network, and updating a parameter of the determination model, such that the probability of the word labeled as corresponding to the word relating to the event information is high, among the probabilities of the words of the respective positions of the training word string.
Generally, the prior art of record discloses and teaches various features of the independent claims, but does not reasonably suggest an entire combination of the various features of the independent claims.  Specifically, Applicant’s independent claims are directed to training a convolutional neural network as a unit for classification that includes lexical analysis with position information of words in training text, uses windows of different length, and generates a matrix of semantic vectors.  Windows of different length for lexical analysis are known, but fixed length windows appear to be more common.  Wang et al. (U.S. Patent Publication 2008/0249762), Mahler et al. (U.S. Patent Publication 2014/0279739), and Raghunathan et al. (U.S. Patent No. 9,471,551) disclose analysis of documents with n-grams of varying lengths, e.g., unigrams, bigrams, and trigrams for classification and categorization of text in documents, and Park (U.S. Patent No. 9,477,756) discloses breaking up text into extracted N-grams using a sliding window of different lengths including 3 words and 5 words.  However, these references are not directed to training a convolutional neural network.  Kruengkrai et al. (U.S. Patent Publication 2021/0286948) teaches a matrix of word vectors and a convolutional neural network.  However, the prior art of record does not reasonably suggest an entire combination that includes at least position information of words in training text, uses windows of different length, and generates a matrix of semantic vectors.
The Specification, ¶[0016], states an objective of accurately extracting a word related to event information from a provided text.  

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.  Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office Action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        June 20, 2022